DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.

Response to Arguments
The arguments over the 35 U.S.C. 102 rejection of claim 1 Allio et al. (US 9693972) is persuasive. The rejections is herewith withdrawn. 
The arguments over the 35 U.S.C. 103(a) rejection of claims 1-19, 46-65, and 87-98 of Cherukuri et al. (US 20100010101 A1) is not persuasive. The rejections is herewith maintained. 
Applicant argues the Cherukuri reference teaches a range outside that of which is claimed. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicnat repeats the prior art does not teach the PEG3550 as an active but as a binder.  The Applicant argues at least 8 grams of the PEG3550 is needed to make a laxative formulation. The Examiner reiterates, the prior art may call the compound a binder, the compound is the 
The ODP rejections over 16067759 and 9693972 are withdrawn in view of the T.D. filed on March 3, 2021.
The following rejections are made:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19, 46-65, and 87-98 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 20100010101 A1) in view of Manning (US6569445B2) and Ratanamongkol et al. ("Polyethylene glycol 4000 without electrolytes versus milk of magnesia for the treatment of functional constipation in infants and young children: a randomized controlled trial." Asian Biomed 3.4 (2010): 391-399).
Cherukuri et al. teaches composition comprising first granules or beads having a binder having a melting point about 20-90.degree. C., an emulsifier, a diluent/bulking material; and a second granules or beads having an active ingredient wherein the binder is cocoa butter and the emulsifier is polysorbate 80, sodium lauryl sulfate, and/or PEG 3350 (claim 1).  Food acids useful as salivating agents in the inventive compositions include, without limitation, citric acid[0074]. The amount of binder present in the rapid-melt composition of the present inventive subject matter is from about 0.01% to about 70% by weight of the final composition Salivating agent are present in the rapid-melt composition of the present inventive subject matter is from about 0.05% to about 15% by weight of the final composition.
Cherukuri et al. fails to specify the amount and percentage PEG3350 recited in the claims, the use of the formulation in food  bars or shakes. 

Ratanamongkol teaches the laxative formulation could be mixed into juice or milkshakes, or chocolate and other flavorings
It would have been obvious to one having ordinary skill in the art at the time of filing to use the formulation in a food bar or milkshake.  The motivation comes from the teachings that laxatives have been used in both food bars and milkshakes for desirable taste.  Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the amounts of PEG3350, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627